El Juez Asociado Se. del Tobó,
emitió la opinión del tribunal.
Dictada sentencia por esta Corte Suprema en este caso, el- demandante y apelante presentó una moción sobre tasa-ción de costas acompañada de una “minuta de honorarios devengados por los abogados defensores del demandante en la Corte- Suprema de San Juan y otros gastos.”
Al resolver el recurso interpuesto, esta Corte Suprema, de acuerdo con la ley, procedió a dictar la sentencia que a su juicio debió haber dictado la corte inferior, e impuso a la demandada y apelada las costas de primera instancia. Sien-do esto así, es bien claro que los honorarios de los abogados defensores del apelante por servicios prestados en esta Corte Suprema, no pueden incluirse en las costas impuestas, y que, en tal virtud, la moción del demandante y apelante debe de-clararse sin lugar.
Ya en el caso de Vázquez v. Vázquez, decidido por esta Corte Suprema el 20 de mayo de 1909, este tribunal se ex-presó con respecto a esta cuestión en los siguientes térmi-nos: “Y la partida de honorarios por servicios prestados en este tribunal, debe.ser negada por la razón adicional de que no había autoridad para imponerla. Nadie excepto este tribunal, tiene tal derecho, y solamente podría tenerlo en virtud de una disposición legal directa. Parece que por el artículo 8 del Código ele Enjuiciamiento Civil, se establece el princi-pio contrario cuando dicho artículo prohíbe al Tribunal Supremo, imponer, mediante-su reglamento, contribución o gravamen alguno sobre ningún procedimiento legal. Debe re-vocarse la orden y devolverse la causa, con instrucciones de negar la relación ele costas.”
“El derecho a las costas se considera como totalmente de origen estatutorio. (Supervisors, etc., v. Briggs, 3 Denio, 173; State v. Kinns, 41 N. H., 238.) Para poder recobrar costas en procedimientos legales, la parte que las reclama debe mostrar una ley en su favor. (Stoddard v. Clarke, 9 Abb. Pr. N. S., 310; Kilburn v. Lowe, 37 Hun. 237, 240; Dow *615v. Updike, 11 Neb. 95, 98; Jeffrey v. Hursh, 58 Mich., 246, 258.) Las cuestiones que afectan el cobro ele costas surgen princi-palmente bajo las disposiciones legales qne existen con refe-rencia á las mismas. (Véase Fisher v. Hunter, 15 How Pr., 156; Burnet v. Westfall, 15 Id., 420; Scudder v. Gori, 28 Id., 155; S. C., 18 Abb. Pr. 207.) Y tales disposiciones legales, deben ser interpretadas estrictamente. (Shed v. Railroad Co., 67 Mo., 687; Crofut v. Brandt, 58 N. Y., 108; Stanton County v. Madison County, 10 Neb., 308.) ”
88 Am. Dec., 181.
No existe ninguna ley vigente en Puerto Rico que expre-samente decrete que pueden recobrarse las costas, incluyendo honorarios de abogados, causadas en las apelaciones trami-tadas en y resueltas por esta Corte Suprema.
Cuando comenzó a regir en Puerto Rico el Código de En-juiciamiento Civil vigente, la cuantía y forma de pago de los honorarios de los abogados, se dejó al convenio expreso o tácito de las partes, teniendo éstas derecho a las costas y desembolsos, según lo dispuesto en el mismo Código.
Luego, en 1908, se modificó tal disposición y se decretó que en todos los casos en que en un pleito o procedimiento se concedan las costas a una parte, si la materia litigiosa excede de quinientos dollars, tendrá ésta el derecho de- que se le abone por la parte condenada el importe de los honorarios que haya devengado el abogado de la primera por sus servL cios. Pero esta modificación se refiere, en opinión de esta Corte Suprema, sólo a los pleitos y procedimientos trami-tados en y resueltos por las cortes de jurisdicción original.
Es cierto que esta Corte Suprema puede imponer costas, debiendo entenderse incluidos en ellas los honorarios de los abogados, de acuerdo con la ley vigente, pero tales costas son únicamente las causadas en la Corte de Distrito y Municipal en su caso, como así se desprende del artículo 340 del Código de EnjuiciamienN Civil, que marca con toda precisión el pro-*616cedimiento que debe seguirse para hacer efectivas las dichas costas impuestas por esta Corte Suprema.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.